Order entered January 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01411-CR

                               ANTHONY PHIFER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75027-V

                                           ORDER
       The Court GRANTS the January 13, 2015 motion of Lori Ordiway to withdraw as

appellant’s appointed counsel. We DIRECT the Clerk to remove Ms. Ordiway as appellant’s

attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, a supplemental

record containing the order appointing new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Felicia Pitre,

Dallas County District Clerk; and to the Dallas County District Attorney’s Office.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                  /s/    ADA BROWN
                                                         JUSTICE